201 Ga. App. 633 (1991)
411 S.E.2d 786
ATTKISSON et al.
v.
CAVANAGH.
A91A1223.
Court of Appeals of Georgia.
Decided October 24, 1991.
Craft & Spell, L. Penn Spell, Jr., for appellants.
Thompson & McClure, Douglas R. Thompson, for appellee.
BIRDSONG, Presiding Judge.
Jerry B. Attkisson, Faset J. Seay, and FJB Corporation appeal the grant of summary judgment to Lynn G. Cavanagh in her suit on a note. Appellants contend that the trial court erred by refusing to permit them to show by parol evidence that Attkisson and Seay did not sign the note in their individual capacities. The record shows that the *634 note was signed on the bottom right portion of the note, as follows:
                   "By: /s/ Jerry B. Attkisson
                            ___________________
                            FJB CORPORATION
                            Sec/Trea.
                        /s/ Jerry B. Attkisson
                            ___________________
                            JERRY B. ATTKISSON
                        /s/ Faset J. Seay
                            ______________
                            FASET J. SEAY"
There is no question about FJB Corporation's liability on the note, but Attkisson and Seay contend that they are not personally liable since they merely signed in their representative capacities as officers of the corporation. Thus, they assert that the trial court erred by refusing to allow them to explain their signatures on the note and by granting summary judgment to Cavanagh. Held:
The promissory note shows no ambiguity about the capacity in which Attkisson and Seay signed. Each put his signature over his typed name on the note without any indication that he signed in a representative capacity. Therefore, they had no entitlement to rely on parol evidence. Dennisson v. Lakeway Publishers, 196 Ga. App. 85, 86 (395 SE2d 366); Brice v. Northwest Ga. Bank, 186 Ga. App. 871 (368 SE2d 816); American Cas. Co. v. Crain-Daly Volkswagen, 129 Ga. App. 576 (200 SE2d 281). Moreover, their unqualified signatures on the note shows that they are liable. OCGA § 11-3-402 and 11-3-403 (2); Dennisson v. Lakeway Publishers, supra.
Accordingly, the trial court did not err by granting summary judgment to Cavanagh.
Judgment affirmed. Pope and Cooper, JJ., concur.